                            UNITED STATES COURT OF APPEALS

                                     FOR THE FOURTH CIRCUIT

                                         JUDICIAL COUNCIL




In the Matter of the Review of the                  *

Revised Employment Dispute Resolution               *                     No. 434

Plan of the United States District Court for        *

the Western District of North Carolina              *



                                               ORDER



The Employment Dispute Resolution Plan of the United States District Court for the Western District
of North Carolina, as revised, which is attached to and made a part of this Order, is hereby approved
by the Judicial Council of the Fourth Circuit, and it is so ORDERED.


                                          FOR THE COUNCIL:



                                          ______________________
                                          James N. Ishida
                                          Secretary


Date: July 20, 2021




          Case 1:21-mc-00016-MR Document 3 Filed 07/20/21 Page 1 of 2
                                      Office of the Circuit Executive
                                        United States Courts
                                        of the Fourth Circuit
James N. Ishida                            1000 East Main Street
Circuit Executive                      Richmond, Virginia 23219-3518



                                               June 20, 2021



To:                 Hon. Martin Reidinger
                    Chief Judge, Western District of North Carolina

From:               James N. Ishida

RE:                 Approved—Western District of North Carolina District Court EDR Plan


I am pleased to inform you that the Fourth Circuit Judicial Council has approved the Western
District of North Carolina District Court’s revised Employment Dispute Resolution Plan.
Council Order 434 is attached.

Stay safe!


swp

Attachment


cc:      Geetha Ravindra
         Kimberly Llewellyn




             Case 1:21-mc-00016-MR Document 3 Filed 07/20/21 Page 2 of 2
